Citation Nr: 0838217	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for numbness of the fourth and fifth fingers, 
secondary to foreign body needle in the lower ulnar arm area.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep deprivation, 
to include as secondary to a service-connected disability.

4.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist, to include as secondary to a service-
connected disability.

5.  Entitlement to service connection for degenerative joint 
disease, right elbow, to include as secondary to a service-
connected disability.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION


The veteran had active duty for training (ACDUTRA) from July 
1976 to December 1976.  The veteran also had active service 
from October 1979 to March 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The veteran also requested a video-conference hearing in 
conjunction with the issue of entitlement to an initial 
evaluation in excess of 10 percent for numbness of the fourth 
and fifth fingers, secondary to foreign body needle in the 
lower ulnar arm area.  The hearing was scheduled and 
subsequently held in September 2008.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

The issues of (1) entitlement to service connection for 
hypertension, (2) entitlement to service connection for sleep 
deprivation, to include as secondary to a service-connected 
disability, (3) entitlement to service connection for carpal 
tunnel syndrome, right wrist, to include as secondary to a 
service-connected disability, and (4) entitlement to service 
connection for degenerative joint disease, right elbow, to 
include as secondary to a service-connected disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's ulnar nerve disability has not resulted in more 
than mild incomplete paralysis. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for numbness of the fourth and fifth fingers, right 
hand, secondary to foreign body needle in the lower ulnar arm 
area, have not been met for any period of time covered by 
this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that the RO should have 
assigned a higher initial disability evaluation for his 
service-connected disability.  It is noted that the veteran 
is right-handed.  The veteran was originally granted service 
connection for numbness of the fourth and fifth fingers, 
secondary to foreign body needle in the lower ulnar arm area, 
in a rating decision dated June 2007.  The RO evaluated the 
veteran's disability as a non-compensable disability, under 
38 C.F.R. § 4.124a, Diagnostic Code 8514 (radial nerve), 
effective March 11, 2007.  

A subsequent rating decision dated September 2007 increased 
the veteran's disability evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (ulnar nerve) to 10 percent, effective 
March 11, 2007.  The Board notes that the September 2007 
rating decision evaluated the veteran's disability under a 
different diagnostic code.  In light of the medical evidence 
discussed below, the Board finds that this change was proper 
as the veteran's symptoms more nearly approximate the 
criteria for an ulnar nerve disability, rather than a radial 
nerve disability.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629  (1992).  

According to Diagnostic Code 8516, a 10 percent evaluation is 
assigned for mild, incomplete paralysis of the ulnar nerve, 
while a 30 percent evaluation is assigned for moderate, 
incomplete paralysis of the ulnar nerve.  A 40 percent 
evaluation is assigned for severe, incomplete paralysis of 
the ulnar nerve.  A 60 percent evaluation is assigned for 
complete paralysis of the ulnar nerve with the "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.

The introductory note to "Diseases of the Peripheral Nerves" 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree. Moreover, the rating schedule provides 
that neuralgias characterized by dull and intermittent pain 
of a typical distribution so as to identify the nerve, is to 
be rated on the same scale with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

Words such as "moderate" and "severe" are not defined in VA's 
Schedule for Rating Disabilities (Rating Schedule). Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.    

Disability evaluations are determined by the application of 
the facts presented to VA's Rating Schedule.  38 C.F.R. Part 
4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A.§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
finds that "staged" ratings are not warranted in this case 
as the medical evidence demonstrates that the veteran's 
disability has remained largely unchanged during the course 
of the appeal.

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2007).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Factual Background and Analysis

The Board has reviewed the evidence of record.  As a 
preliminary matter, the veteran contends that he sustained 
the injury on appeal while on active duty.  

Service treatment records (STRs) associated with the 
veteran's period of active duty for training (ACDUTRA) were 
negative for any orthopedic or neurological abnormalities of 
the fingers.

The veteran was also afforded a clinical evaluation and 
physical examination in October 1979 prior to entering active 
duty service.  The examination was negative for any 
orthopedic or neurological abnormalities of the fingers.  In 
February 1982, the veteran reported to sick call after 
cutting his right hand and finger.

The veteran underwent a periodic physical examination in 
December 1982.  A notation on the examination report 
indicated that the veteran sustained a laceration on the 
right ring finger since his last examination.  The wound was 
"sutured 3/80 @ Ft. Bliss."  It was also noted that the 
veteran had a scar on the middle phalanx of the right ring 
finger.  

The veteran reported to sick call in March 1986 for treatment 
of a bilateral arm rash.  The onset of the rash was 
approximately three years prior to this visit.  X-rays of the 
veteran's right forearm revealed the presence of a two-
centimeter long needle adjacent to the medial distal ulna.  
The veteran was prescribed selsun shampoo for the rash, but 
no treatment was recommended at that time for the foreign 
object (needle) in the forearm.  The veteran's separation 
examination was not of record.

The first pertinent post-service treatment record is dated 
August 2001, approximately 14 years after discharge from 
service.  The veteran sought VA care at that time for 
"problems with his right forearm."  X-rays revealed the 
presence of a sewing needle on the ulnar and volar aspect of 
the right forearm, just superior to the wrist joint.  The 
examiner noted that the needle could not be palpated, nor did 
it appear to cause the veteran "any trouble."

In March 2007, the veteran underwent a VA surgical 
consultation.  The veteran sought removal of a foreign body 
needle in the distal aspect of the right forearm near the 
ulna bone.  The veteran also reported having subjective 
symptoms of numbness and tingling in the small and ring 
fingers as well as forearm pain.  Approximately one month 
later, the needle was surgically removed from the veteran's 
forearm.  The veteran reported stiffness in the weeks 
following the surgery.  The VA examiner placed the veteran on 
work restrictions, with a gradual increase to full duty.   

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in June 2007 in connection with the current 
claim.  The examiner reviewed the veteran's claims file.  At 
the time of the examination, the veteran reported having 
numbness and pain in the fourth and fifth fingers of the 
right hand.  Upon physical examination, the examiner found 
palpitation of the ulnar nerve across the elbow to be 
completely normal and non-tender bilaterally.  The examiner 
observed the presence of a surgical incision near the wrist 
on the ulnar side of the right arm.  The incision was 
completely healed and there were no signs of infection or any 
difficulty.  The examiner described the veteran's right hand 
strength as "give-away strength" and noted that it was 
difficult to assess his actual strength.  Nevertheless, no 
evidence of muscle atrophy was found in the right hand.  
However, the examiner indicated that the veteran had 
decreased pin sensation and vibratory sense in the fourth and 
fifth fingers.  The impression was numbness of the fourth and 
fifth fingers, secondary to the foreign body needle in the 
lower ulnar arm area.

The veteran sought additional VA care in July 2007 after 
reporting continued right hand pain.  The veteran reported 
having numbness, tingling, and the occasional inability to 
use the small and ring fingers on his right hand.  The 
examiner noted that the veteran underwent an electromyography 
(EMG) study in June 2007.  The EMG results showed evidence of 
mild carpal tunnel syndrome on the right.  No evidence of 
right ulnar neuropathy was found and the examiner described 
the right ulnar nerve as "largely intact."  The examiner 
noted, however, that the veteran's symptoms seemed to be 
unrelated to the EMG findings.  As such, the examiner 
prescribed physical therapy modalities.

The veteran was also provided another VA C&P examination in 
September 2007.  The examiner reviewed the veteran's claims 
file.  The veteran reported having right elbow discomfort at 
the time of the examination as well as a feeling of being 
"paralyzed" in the right hand.  It was noted that the 
veteran was right-handed.  Upon physical examination, the 
examiner noted that presence of a non-tender, healed surgical 
scar over the volar aspect of the right ring finger.  The 
examiner noted that the veteran had full and equal motion in 
the fingers, but that he also had a positive Tinel sign over 
the median nerve at the right wrist and a positive Phalen 
sign on the right side from the fingertips up into the 
forearm.  Grip strength was slightly better on the left than 
the right, but examiner found no clinical weakness in the 
ulnar or median nerve functions.  No evidence of atrophy, 
paralysis, or ulnar nerve dysfunction was found.  

The impression was (1) degenerative joint disease(DJD), right 
elbow, (2) carpal tunnel syndrome, right, symptomatic, and 
(3) status-post removal of metallic foreign body (needle) 
from the distal forearm, no residuals, no loss of function.  
The examiner further noted that the veteran's symptomatic 
right carpal tunnel syndrome and DJD prevented the veteran 
from repetitive, frequent use of the right hand.  The DJD 
also resulted in loss of motion, stiffness, and pain.

As noted above, the veteran testified before the undersigned 
VLJ in September 2008.  In particular, the veteran indicated 
that he experienced problems with numbness, tingling, 
cramping, and pain in his right arm and fingers which 
resulted in difficulty sleeping.  The veteran also reported 
having decreased range of motion in the right elbow and 
shoulder as well as decreased grip strength in the right 
hand.  Although the veteran was able to make a fist and move 
his wrist, he had difficulty flexing or straightening his 
fingers.  The veteran testified that he worked as a laborer 
previously, assembling school buses.  The veteran indicated 
that he was laid off from his job, but it is unclear from the 
record whether the veteran lost his job due to his service-
connected disability or because of cutbacks since "nobody is 
buying buses."  The veteran also indicated that he wore a 
brace on his right arm at night when he slept.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial finding 
in excess of 10 percent for the veteran's service-connected 
disability under Diagnostic Code 8516.  Post-service 
treatment records associated with the veteran's claims file 
do not describe the veteran's service-connected disability as 
either moderate or severe, and VA examinations and diagnostic 
testing conducted in June, July, and September 2007 showed no 
evidence of atrophy, paralysis, limitation of motion of the 
affected fingers or the wrist due to the service-connected 
disability or ulnar nerve dysfunction (including ulnar 
neuropathy).  The September 2007 VA examiner also explicitly 
stated that the veteran had no residuals and no loss of 
function from the April 2007 VA surgical procedure which 
removed the needle from his right forearm.  The earlier 
evidence, however, does show that the veteran experiences 
some numbness, tingling and loss of sensation in the small 
and ring finger.  These findings and complaints correspond  
only to a mild disability rating in light of the other 
evidence showing essentially normal findings with respect to 
motor and nerve functioning.  

Rather, the Board finds that the veteran's history of carpal 
tunnel syndrome of the right hand and DJD of the right elbow 
are well-documented.  In fact, the September 2007 VA examiner 
opined that the veteran's symptomatic carpal tunnel syndrome 
and DJD prevented the veteran from repetitive, frequent use 
of the right hand.  The DJD also resulted in loss of motion, 
stiffness, and pain.

The Board acknowledges that the veteran testified in 
September 2008 regarding his problems with numbness, 
tingling, cramping, and pain in his right arm and fingers 
which resulted in difficulty sleeping.  The veteran also 
reported having decreased range of motion in the right elbow 
and shoulder, decreased grip strength in the right hand, and 
difficulty flexing or straightening his fingers.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Here, the veteran is capable of observing 
symptoms such as numbness and tingling in his fingers, but 
the veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to whether these symptoms are related 
to his service-connected disability.  On the contrary, the 
competent medical evidence of record seemed to show that many 
of the veteran's symptoms were related to his carpal tunnel 
syndrome and DJD.

The Board has also considered the applicability of other code 
provisions listed in 38 C.F.R. § 4.124a for the sake of 
completeness.  However, these code provisions are not 
applicable in this case.  

In summary, the Board finds that the veteran is not entitled 
to an initial evaluation in excess of 10 percent under 
Diagnostic Code 8516 for numbness of the fourth and fifth 
fingers, secondary to foreign body needle in the lower ulnar 
arm area.  The evidence of record does not describe the 
veteran's service-connected disability as either "moderate" 
or "severe," and there is no probative evidence of record 
indicating that the veteran's symptoms more nearly 
approximate the criteria for a moderate rating.  Furthermore, 
there is no evidence of record showing that the veteran has 
complete paralysis of the ulnar nerve as a result of his 
service-connected disability.  Accordingly, the veteran's 
claim for a higher initial rating is denied.

The Board further finds that there is also no evidence that 
the manifestations of the veteran's service-connected 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability. Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service treatment records have been 
obtained.  The veteran's post-service treatment records have 
been obtained and he was afforded multiple VA examinations in 
this case.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of the evidence is required.


ORDER

An initial evaluation in excess of 10 percent for numbness of 
the fourth and fifth fingers, secondary to foreign body 
needle in the lower ulnar arm area, is denied.



REMAND

The veteran filed a claim of entitlement to service 
connection for hypertension, sleep deprivation, carpal tunnel 
syndrome, right wrist, and degenerative joint disease, right 
elbow, in July 2007.  With the exception of the veteran's 
hypertension claim, the veteran asserted that the other 
disabilities were also secondary to his service-connected 
disability.  These claims were denied in a rating decision 
dated September 2007.  The veteran subsequently expressed 
disagreement with this decision in a statement to VA dated 
October 2007 and again at the time of his video-conference 
hearing in September 2008.  To date, the veteran has not been 
issued a statement of the case (SOC) in connection with these 
issues.  Thus, the RO should provide the veteran an SOC that 
addresses these issues.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative, if any, addressing the 
issues of  (1) entitlement to service 
connection for hypertension, (2)  
entitlement to service connection for 
sleep deprivation, to include as secondary 
to a service-connected disability, (3) 
entitlement to service connection for 
carpal tunnel syndrome, right wrist, to 
include as secondary to a service-
connected disability, and (4) entitlement 
to service connection for degenerative 
joint disease, right elbow, to include as 
secondary to a service-connected 
disability.  The veteran and his 
representative, if any, should be notified 
of the time limit within which a 
substantive appeal must be filed in order 
to perfect an appeal on the issues to 
secure appellate review by this Board.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


